DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on June 28, 2022. Claims 1-3, 5-12 and 17-25 are pending in the application. Claim 17 has been withdrawn and claims 1-3, 5-12 and 18-25 are being examined herein. 

Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112(b) and 102 are necessitated by the amendments.


	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18 at lines 11-12, the limitation “the first potential of measuring half-cell” should be amended to read --the first potential of the measuring half-cell-- since claim 18 previously recites “wherein the measuring half-cell is configured to generate a first potential.”   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the reference electrode" in 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 from which claim 22 depends previously recites “a reference half-cell”. The examiner recommends amending the recitation of “the reference electrode” to --the reference half-cell--. 
Claims 23-25 are rejected for their dependency on claim 22. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-12 and 18-25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pechstein et al. (US 2017/0160228).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 1, Pechstein teaches a half-cell for measuring a pH value of a measuring medium (measuring half cell 112 of Fig. 2, see Fig. 1 for sensor, pH sensitive sensor element 14, para. [0050], Fig. 1), the half-cell comprising:
a tube-shaped carrier element having an end section (tubular housing part 126, para. [0060], Fig. 2)
a pH-sensitive glass membrane (coating 114.2 can comprise a pH membrane glass, para. [0058]) connected to the end section of the carrier element (Fig. 2), 
wherein the carrier element and the pH-sensitive glass membrane define a measuring chamber (measuring chamber shown in Fig. 1 and Fig. 2 occupied by electrolyte (15/220)); 
an inner electrolyte disposed within the measuring chamber (a liquid inner electrolyte 120 is accommodated in the half-cell chamber, para. [0059], Fig. 2); and 
a discharge element at least partially immersed in the inner electrolyte (an electrically-conductive potential-sensing element 119, para. [0059], Fig. 2), 
and wherein the half-cell is configured to measure the pH value of the measuring medium  (a pH sensor, para. [0050], Figs. 1 and 2).
Pechstein teaches wherein at least the end section of the carrier element comprises a zirconia-containing ceramic since Pechstein teaches that the composite body can comprise a ceramic substrate that is integrally bonded to a housing wall consisting of the same ceramic (para. [0031]) and that the substrate 114.1 of the composite body of sensor element 114 can be formed from a porous glass ceramic and that suitable ceramic materials are, for example, zirconium dioxide or magnesium or yttrium-stabilized zirconium dioxide ceramic. (para. 0058]).
The limitation “wherein the half-cell is configured to measure the pH value of the measuring medium” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Pechstein is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Pechstein teaches the sensor is a pH sensor (para. [0050]).


Regarding claim 2, Pechstein teaches wherein the ceramic has a content of zirconia of at least 80% by weight since Pechstein teaches the housing part 126 consists of zirconium dioxide ceramic (paras. [0031], [0058] Examiner interprets the zirconium dioxide to be 100% zirconium dioxide since no other material is taught).
.

Regarding claim 3, Pechstein teaches wherein the ceramic has a content of zirconia of at least 90% by weight since Pechstein teaches the housing part 126 consists of zirconium dioxide ceramic (paras. [0031], [0058] Examiner interprets the zirconium dioxide to be 100% zirconium dioxide since no other material is taught).

Regarding claim 5, Pechstein teaches wherein all sections of the carrier element consists of comprise the zirconia-containing containing ceramic since Pechstein teaches the housing part 126 consists of zirconium dioxide ceramic (paras. [0031], [0058] Examiner interprets the zirconium dioxide to be 100% zirconium dioxide since no other material is taught).

Regarding claim 6, Pechstein teaches wherein the ceramic is stabilized with a yttrium compound and/or an alkaline earth metal compound (magnesium or yttrium-stabilized zirconium dioxide ceramic. (para. 0058]).

Regarding claim 7, Pechstein teaches the ceramic is stabilized with a yttrium oxide and/or an alkaline earth metal oxide (magnesium or yttrium-stabilized zirconium dioxide ceramic. (para. 0058]).
.
Regarding claim 10, Pechstein teaches the ceramic is an all-ceramic since Pechstein teaches the housing part 126 consists of zirconium dioxide ceramic (paras. [0031], [0058] Examiner interprets the zirconium dioxide to be 100% zirconium dioxide since no other material is taught).

Regarding claims 11 and 12, xxx teaches wherein the ceramic has a density of             
                
                    
                        
                            
                                ρ
                            
                            
                                b
                                u
                                l
                                k
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                t
                                r
                                u
                                e
                            
                        
                    
                
                ≥
                90
                %
            
         (claim 11)             
                ≥
                95
                %
            
         (claim 12). 

Regarding claim 18, Pechstein teaches a potentiometric sensor (a pH sensor designed as a potentiometric combination electrode 10 that comprises a measuring half-cell 12 and a reference half-cell 11, measuring half-cell 112 shown in Fig. 2, para. [0050]) comprising: 
a measuring half-cell (measuring half-cell 112 , Fig. 2) comprising: 
a tube-shaped carrier element having an end section (tubular housing part 126, para. [0060], Fig. 2); and 
a pH-sensitive glass membrane connected to the end section of the carrier element (coating 114.2 can comprise a pH membrane glass, para. [0058]), and 
Pechstein teaches wherein at least the end section of the carrier element comprises a zirconia-containing ceramic since Pechstein teaches that the composite body can comprise a ceramic substrate that is integrally bonded to a housing wall consisting of the same ceramic (para. [0031]) and that the substrate 114.1 of the composite body of sensor element 114 can be formed from a porous glass ceramic and that suitable ceramic materials are, for example, zirconium dioxide or magnesium or yttrium-stabilized zirconium dioxide ceramic. (para. 0058]).
a reference half-cell (reference half cell 11, Fig. 1, para. [0050]); and 
a measuring circuit (The measuring circuit 25 is designed to detect a difference in potential between the measuring half-cell 12 and the reference half-cell 11 and output a measuring signal that represents the difference in potential, Fig. 1, para. [0052]).
The limitations “wherein the measuring half-cell is configured to generate a first potential relative to a medium as to enable measuring a pH value of the medium,” “configured to generate a second potential relative to the medium,“ “configured to detect a difference in potential between the first potential of measuring half-cell and the second potential of the reference half-cell as to measure the pH value of the medium” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Pechstein is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Pechstein teaches the a pH sensor designed as a potentiometric combination electrode 10 that comprises a measuring half-cell 12 and a reference half-cell 1 (para. [0050])  and the measuring circuit 25 is designed to detect a difference in potential between the measuring half-cell 12 and the reference half-cell 11 and output a measuring signal that represents the difference in potential (para. [0052]).

Regarding claim 19, Pechstein teaches wherein the ceramic has a content of zirconia of at least 80% by weight since Pechstein teaches the housing part 126 consists of zirconium dioxide ceramic (paras. [0031], [0058] Examiner interprets the zirconium dioxide to be 100% zirconium dioxide since no other material is taught).

Regarding claim 20, Pechstein teaches wherein the ceramic is stabilized with a yttrium compound and/or an alkaline earth metal compound (magnesium or yttrium-stabilized zirconium dioxide ceramic. (para. 0058]).

Regarding claim 21, Pechstein teaches further comprising a shaft tube (tubular housing part 17, consisting of an insulating material, para. [0051], Fig. 1), wherein the carrier element is disposed at least partially within the shaft tube such that the shaft tube and the carrier element define an annular chamber (Fig. 1), the annular chamber containing a reference electrolyte (reference electrolyte 20, para. [0051], Fig. 1), wherein the carrier element defines the inner circumference of the annular chamber (Fig. 1).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pechstein et al. (US 2017/0160228) and further in view of Niedrach (US 4,264,424).

Regarding claims 8 and 9, Pechstein is silent with respect to a concentration of yttrium or magnesium for stabilizing the zirconia and therefore fails to teach wherein the yttrium compound and/or alkaline earth metal compound has a content of equal to or less than 20% by weight in the ceramic (claim 8), wherein the yttrium compound and/or alkaline earth metal compound has a content of equal to or less than 10% by weight in the ceramic (claim 9).
Niedrach teaches a hydrogen ion sensor (abstract) wherein a preferred oxygen ion conducting ceramic for the membrane sheath of comprises solid zirconia containing about 8 to about 17 weight percent of yttrium oxide as a stabilizing agent (col. 3, lns. 8-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic of Pechstein to include 8 to 17 weight percent of yttrium oxide as taught by Niedrach with a reasonable expectation of success of stabilizing the ceramic. Additionally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use the yttrium compound and/or alkaline earth metal compound has a content of equal to or less than 10% by weight in the ceramic because the ceramic will function is a predictable manner given these conditions.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pechstein et al. (US 2017/0160228)  and further in view of Taylor et al. (4,576,667).

Regarding claims 11 and 12, Pechstein is silent with respect to the density and therefore fails to teach wherein the ceramic has a density of:
                         
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            b
                                            u
                                            l
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            t
                                            r
                                            u
                                            e
                                        
                                    
                                
                            
                            ≥
                            90
                            %
                        
                     (claim 11)                         
                            ≥
                            95
                            %
                        
                     (claim 12). 
Taylor teaches a one-piece ceramic housing for a silver/silver chloride reference electrode suitable for use in measurements in high-temperature, high-pressure aqueous environments (col. 1, lns. 42-46). Taylor teaches ceramic electrode shafts wherein the firing sinters the prefired metallic oxide members of this assembly rendering them non-porous (col. 2, lns. 33-35). Therefore, Taylor teaches density is a result effective variable. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the density of the ceramic of Pechstein to be greater or equal to 90% or 95% through routine experimentation by sintering since it would yield the predictable result of providing a non porous sheath that can be deployed in a high temperature environment. 


Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pechstein et al. (US 2017/0160228) and further in view of Rutz et al. (US 2017/0299546).

Regarding claim 22, Pechstein teaches electrochemical junction 21 (para. [0051]) but fails to teach the pH-sensitive glass membrane and/or the reference electrode is connected to the end section of the carrier element via a diaphragm.
However, Rutz teaches teaches a potentiometric sensor (a sensor head 201, para. [0038], Fig. 2a, The electrochemical sensor can for example be a potentiometric pH sensor with a pH sensitive glass membrane 212, para. [0041]).  Rutz teaches the pH-sensitive glass membrane and/or the reference electrode is connected to the end section of the carrier element via a diaphragm (the liquid junction 223 is disposed as an annular diaphragm that is press-fitted within a support structure 240 and preferably comprises polytetrafluoroethylene (PTFE). Such liquid junctions are known for their robust nature and are particularly used in highly contaminated applications and tough environments. The liquid junction 223 that is arranged within the support structure 240 can also be a porous ceramic plug or an open junction allowing full contact between the reference electrolyte 222 and the measurement medium 203, para. [0047], Figs. 2a, 2c).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the junction of Pechstein with the liquid junction of Rutz such that the reference electrode is connected to the end section of the carrier element via diaphragm with a reasonable expectation of success to of providing a junction that can be deployed in tough environments and because such a diaphragm can also be used as junction and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

	
Regarding claim 23, Rutz teaches wherein the diaphragm is an annular body (As shown here the liquid junction 223 is disposed as an annular diaphragm that is press-fitted within a support structure 240 and preferably comprises polytetrafluoroethylene (PTFE), para. [0047]), which is disposed in the shaft tube with a bonded joint and in which the pH-sensitive glass membrane and/or the carrier element is attached by a form fit and/or adhesion (para. [0051], The sensor sleeve 230 is supported on the sensing electrode shaft 211 by a support structure 240 that is arranged between the sensor sleeve 230 and the sensing electrode shaft 211. Said support structure 240 is in this embodiment arranged between the sensor sleeve 230 on its outer side 242 and the reference electrolyte 222 on its inner side 241).
The limitation wherein the annular body is an annular molded body and with a bonded joint and in which the glass membrane and/or the carrier element is attached by a form fit and/or adhesion are product-by-process limitations. Due to the lack of claiming specific conditions of the process limitation “molded”, “bonded” “form fit” or “adhesion” the process limitation does not imply or require any additional structural limitation beyond that which has already been claimed.  Therefore, there does not appear to be any difference between the apparatus as claimed and the prior art as Modified Pechstein.

Regarding claim 24, Rutz teaches wherein the diaphragm is a plastic molded body or a porous ceramic molded body (As shown here the liquid junction 223 is disposed as an annular diaphragm that is press-fitted within a support structure 240 and preferably comprises polytetrafluoroethylene (PTFE), para. [0047]).
The limitation a plastic molded body or a porous ceramic molded body are product-by-process limitations. Due to the lack of claiming specific conditions of the process limitation “molded”, the process limitation does not imply or require any additional structural limitation beyond that which has already been claimed.  Therefore, there does not appear to be any difference between the apparatus as claimed and the prior art as Modified Rutz.

Regarding claim 25, Rutz teaches wherein the diaphragm is a plastic molded body of polytetrafluoroethylene (polytetrafluoroethylene (PTFE), para. [0047]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12 and 18-25 have been considered but are moot in light of new grounds for rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699